id office uilc cca-723157-09 ---------- number release date from -------------------- sent thursday pm to ---------------------- cc --------------------------- subject --------- -- hedge fund with option contract for sale ---------- case law and rrs sales v options 83_f3d_649 4th cir in this case taxpayer agreed to buy stock for dollar_figure million the target company held real_estate that taxpayer sought to develop the purchase agreement required a forfeitable dollar_figure million down payment and a dollar_figure monthly fee to defer the sale taxpayer was only liable to the extent of the dollar_figure million payment and any monthly payments ie the seller could not sue taxpayer for additional damages in the event of taxpayer’s breach of the sales contract the taxpayer eventually purchased the stock after incurring dollar_figure in fees to defer the sale for four months the taxpayer claimed an interest_deduction for the dollar_figure the service argued that the sales contract was actually an option and that the dollar_figure that taxpayer paid prior to the completed stock purchase constituted nondeductible option premiums the court concluded that the contract was a sale rather than an option in so doing the court relied upon the following four factors to distinguish an option from a sale the amount of contractually specified liquidated_damages the higher the amount the more it resembles a sale the extent to which the taxpayer assumed real economic burdens of ownership before settlement the holder of an option is unlikely to undertake obligations associated with ownership the taxpayer’s peripheral activities before settlement and the absence of apparent motives for creating an option contract were there downside risks inherent in owning the property such that an option was meaningfully different than a sales contract id pincite with regard to factor the court concluded that the liquidated_damages were not akin to an option premium because the damages amply covered the seller’s losses if taxpayer failed to complete the stock purchase with regard to factor the court concluded that taxpayer’s payment of dollar_figure in engineering and planning costs prior to settlement was inconsistent with the activities of a mere option holder with regard to factor the court concluded that taxpayer between the contract date and settlement looked at no other properties entered into joint development ventures with respect to a portion of the property while negotiating to sell other portions and secured an additional dollar_figure million in financing to actually develop the tract upon settlement with regard to factor the court concluded that there were no meaningful contingencies affecting the property’s value that would justify an option in lieu of a sales contract 412_f2d_494 6th cir taxpayers in this case agreed to sell their residence conditioned upon receiving the full purchase_price in three installments the taxpayers were entitled to recover their property without_recourse to the buyer if buyer defaulted on one of the installments taxpayers received two of the three scheduled installments constituting of the purchase_price but had to wait unexpectedly for the final installment after paying the second installment the buyers possessed the property and paid real_estate_taxes and insurance in order to be eligible for the tax-deferred rollover for real_estate gains set forth in now-repealed sec_1034 taxpayers had to convince the court that the sale occurred at the time of the final installment rather than when they received the second installment the court concluded that the sale occurred after the second installment although there was limited recourse against the buyer for failure to complete the transaction the court reasoned that the buyer had already paid of the purchase_price possessed the property and paid taxes and insurance 44_tc_363 taxpayer in this case sold all of the stock of a corporation that held a long term lease on a hotel the buyer made a down payment and was obligated to make additional payments of interest and principal for eight years the agreement provided that upon buyer’s default taxpayer could assume operation of the hotel and keep all payments received from buyer as liquidated_damages the buyer operated the hotel for three years then defaulted on its obligation to taxpayer who assumed control_over the hotel and kept dollar_figure in payments received from buyer the taxpayer argued that the dollar_figure received pertained to its prior sale of the stock and should either reduce its basis or be treated as capital_gain while the service argued that the dollar_figure should be treated as ordinary_income that the taxpayer received upon expiration of an option the court concluded that the agreement between taxpayer and buyer was a sale with taxpayer retaining a security_interest the court reasoned that the buyer assumed all responsibility for operating the hotel having possession and dominion over the property and could enjoy resulting profits or suffer resulting losses revrul_82_150 1982_2_cb_110 in this ruling the service held that a deep-in-the-money call option was actually a completed sale of the underlying assets to the holder of the option the ruling reasoned that where the strike_price for the underlying asset dollar_figurex is significantly lower than the fair_market_value of the assets dollar_figurex the holder of the option was economically compelled to prevent the option from lapsing without exercise or a demanding a settlement payment in lieu thereof whereas the court in baertschi deemed a sale where buyer payments equaled of the purchase_price the revenue_ruling deems a sale where the option premium equals of the purchase_price revrul_80_238 1980_2_cb_96 in this ruling the service held that a taxpayer is deemed to own stock for the purpose of sec_246 even if the taxpayer writes a call option that entitles a third-party option holder to purchase the stock however the ruling further holds that a taxpayer is deemed to no longer own the stock if the call option is in-the-money at the time that the taxpayer sells the option ie the strike_price is below market price the court_of_appeals for the sixth circuit has acknowledged the validity of the notion set forth in the ruling that deep-in-the-money call options may be disguised sales since in such a situation the exercise of such options may be virtually guaranteed and the element of risk is either greatly reduced or eliminated see 970_f2d_188 6th cir adopting language from rev_rul revrul_75_563 1975_2_cb_199 in this ruling the service held that a putative option held by the taxpayer was actually a sale the option contract entitled the taxpayer to immediate possession and unrestricted use of all the land covered by the contract and required the taxpayer to pay all real_estate_taxes taxpayer received title to a portion of the property equal in value to the amount of each payment taxpayer made to seller if taxpayer defaulted seller could keep the payments it had received and force taxpayer to surrender any portion of the property to which the taxpayer had not acquired legal_title the service reasoned that the option was really a sales contract because the taxpayer had all benefits and most of the burdens of ownership pursuant to the option contract _____________________ ----------------------------------------------------------------------------------------tp actually owns the underlying securities and is not merely the holder of an option to buy the securities below are some authorities that address whether a transaction is a sale rather than an option halle is particularly helpful to our case because it looks to the taxpayer's motives to enter into an option rather than a sale in this regard the knock out provision is illustrative of the parties' motives to enter into a sale option purchasers use knock out provisions to reduce the premium that they would pay under a standard option the knock out provision lowers the premium because the holder agrees that the option will terminate worthless if the underlying asset hits a certain price point in our case however the taxpayer gets no economic benefit from the knock out provision vis-à-vis an outright sale because when the knock out price is reached the taxpayer forfeits an amount equal to the difference between the strike_price and the knock out price that is the taxpayer forfeits loses the same exact amount that it would lose if it bought the securities and sold them at the knock out price for example assume i buy a six month call option with an at-the-money strike of dollar_figure share but also with a knock out provision that terminates the option if the stock hits dollar_figure economically it only makes sense to buy the option rather the underlying stock if i'm pay less than dollar_figure otherwise i assume the same downside liability as an owner of the underlying asset -- which is what call options are fashioned to avoid this is exactly what our taxpayer did here ie strike_price was dollar_figure---- premium was dollar_figure-------- knock out was dollar_figure------ this combined with the fact that taxpayer controlled trading within the account is strong indication of ownership ---------------------- ------------------------------------- ---------------------------------------------------------------- ------------------------------------------------------ -------------------------------------------------------------
